Name: 2001/139/EC: Commission Decision of 12 February 2001 amending for the fourth time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (notified under document number C(2001) 349)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  Europe
 Date Published: 2001-02-21

 Avis juridique important|32001D01392001/139/EC: Commission Decision of 12 February 2001 amending for the fourth time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (notified under document number C(2001) 349) Official Journal L 050 , 21/02/2001 P. 0020 - 0021Commission Decisionof 12 February 2001amending for the fourth time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia(notified under document number C(2001) 349)(Text with EEA relevance)(2001/139/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5(2) thereof,Whereas:(1) Member States may obtain for one or more regions the status of approved zones free of infectious hematopoietic necrosis (IHN) and/or viral haemorrhagic septicaemia (VHS).(2) Denmark, by Commission Decision 93/74/EEC(3), as last amended by Decision 1999/489/EC(4), is recognised as an approved continental and coastal zone for fish with regad to IHN and partly as an approved continental and coastal zone with regard to VHS.(3) Only zones meeting the requirements of Article 5 of Directive 91/67/EEC can be approved.(4) Denmark has notified an outbreak of VHS in the approved water catchment area FiskebÃ ¦ck Ã . The Danish Veterinary and Food Administration has, on a national level, immediately repealed the approval of this catchment area.(5) This zone does not, with regard to VHS, meet the requirements of Article 5 of Directive 91/67/EEC anymore.(6) FiskebÃ ¦k Ã shall, with regard to VHS, be deleted from the list of approved zones as established in the Annex to Decision 93/74/EEC.(7) When Decision 93/74/EEC was amended for the first and second time, the catchment areas Bygholm Ã and Grejs Ã (Decision 94/450/EC(5), as well as Ãrum Ã (Decision 96/218/EC(6)) were approved with regards to VHS.(8) When amending for the third time Decision 93/74/EEC (Decision 1999/489/EC) these three zones were not included in the list of approved zones.(9) The already approved zones Bygholm Ã , Grejs Ã and Ãrum Ã shall be included in the list of approved zones in Denmark, also with regard to VHS.(10) The provisions of this Decision are in compliance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/74/EEC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 27, 4.2.1993, p. 35.(4) OJ L 190, 23.7.1999, p. 41.(5) OJ L 187, 22.7.1994, p. 8.(6) OJ L 72, 21.3.1996, p. 39.ANNEXLIST OF APPROVED ZONES IN DENMARK WITH REGARD TO VHS1. Hansted Ã 2. Slette Ã 3. HovmÃ ¸lle Ã 4. BredkÃ ¦r BÃ ¦k5. GrenÃ ¥6. VandlÃ ¸b til Kilen7. TreÃ ¥8. ResenkÃ ¦r Ã 9. Alling Ã 10. KlostermÃ ¸lle Ã 11. Kastbjerg12. Hvidbjerg Ã 13. Villestrup Ã 14. Knidals Ã 15. Karup Ã 16. Spang Ã 17. SÃ ¦by Ã 18. Simested Ã 19. Elling Ã 20. Skals Ã 21. Uggerby Ã 22. Jordbro Ã 23. Lindenborg Ã 24. FÃ ¥remÃ ¸lle Ã 25. Ãster Ã 26. Flynder Ã 27. Hasseris Ã 28. Damhus Ã 29. Binderup Ã 30. Karup Ã 31. VidkÃ ¦r Ã 32. GudenÃ ¥en33. Dybvad Ã 34. HalkÃ ¦r Ã 35. BjÃ ¸rnsholm Ã 36. StorÃ ¥en37. Trend Ã 38. Ã rhus Ã 39. Lerkenfeld Ã 40. Bygholm Ã 41. Vester Ã 42. Grejs Ã 43. LÃ ¸nnerup med tillÃ ¸b44. Ãrum Ã